Case: 10-41316     Document: 00511671785         Page: 1     Date Filed: 11/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 21, 2011
                                     No. 10-41316
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LATERRIOUS DMONTRE COLEMAN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:10-CR-31-1


Before REAVLEY, SMITH and PRADO, Circuit Judges.
PER CURIAM:*
        Laterrious Dmontre Coleman appeals his conviction of possession of a
firearm by a convicted felon, arguing that the evidence adduced at trial was not
sufficient to support his conviction. To convict a defendant of violating 18 U.S.C.
§ 922(g)(1), “the government must prove that the defendant (1) has been
convicted of a felony; (2) possessed a firearm in or affecting interstate commerce;
and (3) knew that he was in possession of the firearm.” United States v. Ybarra,
70 F.3d 362, 365 (5th Cir. 1995). Coleman does not contest that he is a convicted

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-41316    Document: 00511671785      Page: 2   Date Filed: 11/21/2011

                                  No. 10-41316

felon and that the shotgun at issue had moved in interstate commerce; he argues
only that he was not the individual who knowingly possessed the firearm.
Because he preserved his challenge to the sufficiency of the evidence, we review
“whether, viewing all the evidence in the light most favorable to the verdict, a
rational trier of fact could have found that the evidence establishes the essential
elements of the offense beyond a reasonable doubt.” United States v. Villarreal,
324 F.3d 319, 322 (5th Cir. 2003).
      Although he argues that Dexter Farlough and Tiffany Patterson, both of
whom identified Coleman at trial as the man who robbed a Taco Cabana
restaurant with the shotgun, were not credible, this court will not supplant the
jury’s credibility determination with its own. United States v. Martinez, 975
F.2d 159, 161 (5th Cir. 1992). While he argues that the jury incorrectly excluded
the possibility that he was the victim of a man named Drew Smith who,
Coleman contends, robbed him of his clothes at gunpoint, the evidence need not
exclude all other reasonable hypotheses of innocence to be sufficient to support
a guilty verdict. See United States v. Bermea, 30 F.3d 1539, 1551 (5th Cir. 1994).
To the contrary, drawing all reasonable inferences and all credibility
determinations in support of the verdict, a reasonable juror could have found
beyond a reasonable doubt based upon the evidence adduced at trial that
Coleman possessed the shotgun during the robbery and then abandoned it and
his clothes in an attempt to distance himself from the evidence of his guilt before
his arrest. See Villarreal, 324 F.3d at 322.
      AFFIRMED.




                                        2